PER CURIAM.
“It must be remembered that the defendant did not take the stand or offer any evidence of any kind in his own behalf. He signed a written confession admitting that he took all of the articles in question somewhere along the. line between Columbus and Akron, without designating the county in which the act was committed. There is no direct evidence to show in which county the theft occurred, but there is evidence to show that the articles were put on the train in Columbus and that they were all missing at the transfer point in Akron, in Summit County, and that all of the articles except the revolver were found in defendant’s possession in Cuyahoga County. The articles found in his possession in Cuya-hoga County must have been in his possession in Summit County, and the finding of the jury, that they were, is not clearly against the weight of the evidence. The jury found also that the revolver was in his possession in Summit County, and we think that it is a reasonable inference to draw from all of the evidence that the same was in his possession in Summit County, the same as the other articles were found to be; at least we are unable to say that such finding is clearly against the weight of the evidence.
The jury having so found, he was properly convicted. 11 Ohio 435.
As he confessed the taking of the property, the only other questions to be settled were the venue and the value of the property taken. We are of the opinion that the court did not mislead the jury, and that the accused was not prejudiced.
Not finding any errors in the record prejudicial to the accused, the judgment is affirmed.”
(Washburn, P. J. Funk, J. and Pardee, J. concur.)